DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Mar. 22, 2022, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar. 22, 2022, has been entered.

Claim Status
 
The status of claims is as follows: 
Claims 1–16 remain pending, are entered, and examined with Claims 1, 7, and 16 in independent form.
Claims 1, 7, and 16 are presently amended. 
No Claims are cancelled or added.

Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Feb. 3, 2020, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to address objections to Applicant’s Specification has been reviewed and has overcome each and every objection to Applicant’s Specification previously set forth in the Final Office Action mailed Sept. 22, 2021, [“Final Office Action"]. The objection to Applicant’s Specification is withdrawn. Applicant's Amendment to the Specification is acknowledged and entered.

Response to Argument

35 U.S.C. § 112 Argument
Applicant's argument regarding the rejection under 35 U.S.C. § 112(b) is persuasive. Applicant’s Reply at *11–2. The rejection of Claims 1–16 under § 112(b) previously set forth in the Final Office Action is withdrawn.

35 U.S.C. § 101 Argument
Applicant argues the amended pending claims are eligible under § 101 because Independent Claims “amount to a practical application of an alleged abstract idea.” Applicant’s Reply at *12. Specifically, Applicant argues the “claimed system improves over the systems and methods of the prior art and does so in a way [that] is not merely the implementation of conventional techniques on a general-purpose computer” by “solv[ing] the technical problem of providing an improved graphical user interface based on the specific, rules-based processing of information from a relational database by a risk module and a classification module in a server and does so in a novel and non-obvious manner” through the identified functions of the server. Id. at 14–5. The identified functions of the server “provide an improvement in the functioning of a computer and do so in a practical application of any alleged abstract idea.” Id. at 15. Applicant’s argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. The pending, amended claims merely use the computer as a tool and nothing precludes a person from performing the amended limitation by head and hand. A abstract idea exception cannot be a practical application or inventive concept. MPEP § 2106.05(I).
At the same time the USPTO issued its 2019 Revised Subject Matter Eligibility Guidance (2019 PEG) in also issued subject matter eligibility examples involving abstract ideas.1 Example 37 involving an improvement to a graphical user interface is instructive. In Example 37, Claim 2, the example held the claims did not recite a judicial exception at Step 2A, Prong One. In that example, the hypothetical claims recited “determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time” [“determining step”]. The example reasoned that the “determining step” is not practically performed in the human mind and something a human could not do “because it requires a processor to access computer memory to determine computer application usage.” (emphasis Examiner).
In Example 37, Claim 3, the example held the claims ineligible under § 101. In that example, the hypothetical claims recited “determining, by a processor, the amount of use of each icon over a predetermined period of time” [“determining step”] and “ranking the icons, by the processor, based on the determined amount of use” [“ranking step”]. The example reasoned both the “determining” and “ranking” steps recited mental process and did not integrate the abstract idea exception into a practical application because the processor was not required to perform the determining and ranking steps.
Here, the pending claims are more like the ineligible Example 37, Claim 3, with the amended limitations reciting mental processes. The limitations of Independent Claims identified by Applicant that “provide an improvement in the functioning of a computer and do so in a practical application of any alleged abstract idea” are:
[A] a server including a processor and memory storing instructions that, in response to receiving a request for access to a service, cause the processor to:

[B] determine a relationship between average returns and standard deviation of returns based on a linear regression of a-set of asset classification return values over a set of time-based periods, the relationship representing a risk and reward relationship;

[C] categorize, by the classification module, the first and second funds into one of a set of asset classifications based on correlation of the first and second funds with sets of asset characteristics, wherein the asset characteristics include one or more of volatility premium and volatility free rate and wherein the risk module computes the volatility premium based on a slope of a regression line and computes the volatility free rate based on an intercept of the regression line, wherein the regression line represents an historical risk and reward relationship determined by the risk module; and

[D] transmit a signal representing data associated with a historical risk profile for display on a browser via a user interface presented on the remote computing device and displaying in graphical form the determined risk and reward relationship in the form of a regression line;

[E] wherein the risk module computes the slope and intercept of the regression. line using the following formulas, respectively:  


    PNG
    media_image1.png
    19
    515
    media_image1.png
    Greyscale


intercept of regression line(a)=(ΣY-b(ΣX) /N) 

where: 
b = the slope of the regression line; 
a = the intercept point of the regression line and the y axis: 
N = number of selected investment classifications; 
X = standard deviation of returns over time-based periods for investment classifications; 
Y - average monthly historical returns for investment classifications;
ΣXY = sum of the product of standard deviations and average returns;6Attorney Docket No.: 113027.000082US2
ΣX = sum of standard deviations
ΣY = sum of average returns over time-based periods and 
ΣX2 --.sum of squared standard deviations.

Regarding Limitation A, the server, processor, memory, and instructions are conventional and generic. See, Spec. ¶¶ [0034]–[0039]. Applicant does not contend that it invented any of the claimed components or their basic functions or that those components, claimed generally, were unknown in the art as of the time of the invention. See Affinity Labs of Texas, LLC v. Amazon.com, Inc., 838 F.3d 1266, 1270 (Fed. Cir. 2016). Limitation D describes the functions of the server, processor, memory, and instructions transmitting a signal representing data and displaying a regression line, which merely invokes computers or other machinery in its ordinary capacity to display, transmit, and store data. MPEP § 2106.05(f)(2). Further, the transmitting and displaying functions, as claimed, covers any solution with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP § 2106.05(f)(1). The computer is merely used as a tool. MPEP § 2105.05(f). Under BRI, Limitations B, C, and E, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper, but for the recitation of the generic computer components. See, e.g., Kirchner, James, “Simple Linear Regression,” 2001 [“NPL Kirchner”] (cited hereto on PTO-892). An inventive concept cannot be furnished by an abstract idea. MPEP § 2106.05(I). Because a human can also practically perform Limitations B, C, and E, using a computer to perform the same functions amount to no more than claiming “apply it” (or an equivalent) with a computer. MPEP § 2106.05(f). Our Supreme Court in Alice holds that this is not enough to confer patent eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208 (2014) (“Stating an abstract idea while adding the words ‘apply it with a computer’ simply combines those two steps, with the same deficient result. Wholly generic computer implementation is not generally the sort of additional feature that provides any practical assurance that the process is more than a drafting effort designed to monopolize the abstract idea itself.”) (cleaned up). Accordingly, the computer is used as a tool. MPEP § 2106.05(f).
	Applicant argues “the performance of a general computer to process and display information more quickly and efficiently by the server-based information processing services” is “improv[ed].” Applicant’s Reply at *16. Applicant’s argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. "[C]laiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept.” MPEP § 2105.05(f)(2). 
Applicant’s remaining arguments were considered but were not persuasive. Applicant’s Rely at *16–7. The remaining arguments are conclusory and fail to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion. 

Claim Interpretation
For clarity of the record, Examiner reviewed Applicant’s recitation of “classification module” and “risk module” in the claim language to determine whether these terms, as recited by the claims, invoke interpretation under § 112(f) using the three-prong test of MPEP § 2181(I). Examiner’s analysis was further informed by applicable Federal Circuit case law cited in MPEP § 2181 and consultation with an individual with specialized knowledge in this area (see search notes). Examiner finds that § 112(f) is not invoked for these claim terms. First, the claim terms do not include the word “means” and thus, there is a rebuttable presumption that § 112(f) applies. However, the presumption can be overcome, and § 112(f) will apply, if the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function. Here, Applicant recites sufficient structure for performing the functions of the classification and risk modules as understood by a PHOSITA. Specifically, Examiner interprets both the “classification and risk modules” as software stored in memory in view of Applicant’s disclosure. E.g., Spec., ¶ [0038] (“The web server 28 provides a run-time environment that includes software modules for computing risk levels associated with fund of funds (FoF) investments.”), Fig. 1 (disclosing “risk module 32” and “classification module 30” stored in “non-volatile memory 24 “of a “web server 28”). The claims recite the [software] modules “executed by the server,” the “server including a processor and memory storing instructions that, in response to receiving a request for access to a service, cause the processor to” perform the module functions, with the aid of the software modules. The claims’ recitation of a server (computer), processor, and software modules stored in memory, is sufficient structure for performing the claimed functions to a PHOSITA. Alternatively, should a reviewing court disagree, the result is the same as the claims themselves disclose the algorithm as would be understood by a PHOSITA to perform the claimed programmed functions for the classification and risk modules.

Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1–16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
 
Step 1: Claims 1–16 are directed to a statutory category. Claims 1–6 recite “a computer-implemented method” and are therefore, directed to the statutory category of “a process.” Claims 7–15 recite “a system” and are therefore, directed to the statutory category of “a machine.” Claim 16 recites “an article” and are therefore, directed to the statutory category of “an article of manufacture.” 
Representative Claim

Claim 7 is representative [“Rep. Claim 7”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating computer components and letters for clarity in describing the limitations:
7. A system comprising: 

[A] a server including a processor and memory storing instructions that, in response to receiving a request for access to a service, cause the processor to:
 
[B] receive, by the server, an electronic signal representing a request generated via a user interface operating on a remote computing device connected to the server over a communications network, the request relating to an entity associated with a first series of funds representing a3Attorney Docket No.: 113027.000082US2 Application No.: 16/780,860fund of funds (FoF) investment and comprising a first fund and a second fund both associated with the entity, both the first and second fund being a Target Date Fund (TDF) offered by the entity identify, 

[C] identify, by the server, a set of glide path data and a set of volatility of return data associated with the first and second funds, wherein the first and second funds share a common glide path representing a portfolio allocation mix for each fund of the series of funds at various time intervals; 

[D] determine a glide path from the set of glide path data, wherein the first and second finds are weighted separately based on a point along the determined glide path; 

[E] identify, by a classification module executed on the server, a set of asset classifications associated with one or more discrete assets comprising one or more funds from the first series of funds, each one of the set of asset classifications having a database record comprising a set of associated asset characteristics: 

[F] determine, by a risk module executed on the server, a historical risk profile for each of the identified set of asset classifications, each historical risk profile including historical rate of return data determined based upon a standard deviation of asset classification return values, wherein the risk module accesses the set of glide path data associated with the series of funds from a data store; 

[G] determine a relationship between average returns and standard deviation of returns based on a linear regression of a set of asset classification return values over a set of time-based periods, the relationship representing a risk reward relationship; 

[H] categorize, by the classification module, the first and second funds into one of a set of asset classifications based on correlation of the first and second funds with sets of asset characteristics, wherein the asset characteristics include one or more of volatility premium and volatility free rate and wherein the risk module computes the volatility premium based on a slope of a regression line and computes the volatility free rate based on an intercept of the regression line, wherein the regression line represents an historical risk and reward relationship determined by the risk module; and 

[I] transmit a signal representing data associated with a historical risk profile for display on a browser via a user interface presented on the remote computing device and displaying in graphical form the determined risk and reward relationship in the form of a regression line;

[J] wherein the risk module computes the slope and intercept of the regression line using the following formulas, respectively:

slope of regression line(b)=(ΣXY-(ΣXΣY)/N)/(ΣX2-(ΣX)2/N)

intercept of regression line (a)=(ΣY-b(ΣX))/N)  

where:
b = the slope of the regression line; 
a = the intercept point of the regression line and the y axis;
N = number of selected investment classifications;
X = standard deviation of returns over time-based periods for investment classifications;
Y = average monthly historical returns for investment classifications;ΣXY = sum of the product of standard deviations and average returns;
ΣX = sum of standard deviations;
ΣY = sum of average returns over time-based periods; and
ΣX2 = sum of squared standard deviations.



Claims are directed to an abstract idea exception.
 
Step 2A, Prong 1: Rep. Claim 7 recites “compute[ ] the volatility premium based on a slope of a regression line and compute[ ] the volatility free rate based on an intercept of the regression line, wherein the regression line represents an historical risk and reward relationship” in Limitation H, which recites the abstract idea exception of mitigating risk, a particular form of a fundamental economic principle/practice under organizing human activity. MPEP § 2106.04(a)(2)(II)(A). As Limitation B–H and J are the required steps to perform the abstract idea exception of mitigating risk, Limitations B–H and J represent the same abstract idea exception.
Rep. Claim 7 further recites the abstract idea exception of mathematical concepts in the following limitations:
[D] determine a glide path from the set of glide path data, wherein the first and second finds are weighted separately based on a point along the determined glide path; 

[F] determine … a historical risk profile for each of the identified set of asset classifications, each historical risk profile including historical rate of return data determined based upon a standard deviation of asset classification return values, … ; 

[G] determine a relationship between average returns and standard deviation of returns based on a linear regression of a set of asset classification return values over a set of time-based periods, the relationship representing a risk reward relationship; 

[H] categorize … the first and second funds into one of a set of asset classifications based on correlation of the first and second funds with sets of asset characteristics, wherein the asset characteristics include one or more of volatility premium and volatility free rate and wherein … the volatility premium [is computed] based on a slope of a regression line and [ ] the volatility free rate [is computed] based on an intercept of the regression line, wherein the regression line represents an historical risk and reward relationship … ; and 

[J] wherein … the slope and intercept of the regression line [is computed] using the following formulas, respectively:

slope of regression line(b)=(ΣXY-(ΣXΣY)/N)/(ΣX2-(ΣX)2/N)

intercept of regression line (a)=(ΣY-b(ΣX))/N)  

where:
b = the slope of the regression line; 
a = the intercept point of the regression line and the y axis;
N = number of selected investment classifications;
X = standard deviation of returns over time-based periods for investment classifications;
Y = average monthly historical returns for investment classifications;ΣXY = sum of the product of standard deviations and average returns;
ΣX = sum of standard deviations;
ΣY = sum of average returns over time-based periods; and
ΣX2 = sum of squared standard deviations.

A claim reciting a relationship between variables or numbers is a mathematical relationship falling within the "mathematical concepts" grouping. MPEP § 2106.04(a)(2)(I)(A). A claim reciting a numerical formula or an equation is a mathematical formula falling within the "mathematical concepts" grouping. MPEP § 2106.04(a)(2)(I)”(B). A claim reciting an act of calculating using mathematical methods to determine a variable or number is a mathematical calculation falling within the "mathematical concepts" grouping. MPEP § 2106.04(a)(2)(I)(C). Here, “the first and second funds are weighted separately” in Limitation D, which is interpreted as multiplication, a mathematical calculation or relationship. Limitation F applies the well-known standard deviation formula, which is  mathematical calculation or relationship; Limitation G applies the well-known mathematical concept of linear regression, which is a mathematical calculation or relationship; and Limitation H applies the well-known correlation formula and the well-known mathematical concept of linear regression, which are a mathematical calculation or relationship; and Limitation J recites the well-known linear regression formula, which is a mathematical formula. Therefore, these limitation recite the abstract idea exception of mathematical concepts. MPEP § 2106.04(a)(2)(I).
Rep. Claim 7 recites the abstract idea exception of mental processes in the following limitations:
[C] identify …a set of glide path data and a set of volatility of return data associated with the first and second funds, wherein the first and second funds share a common glide path representing a portfolio allocation mix for each fund of the series of funds at various time intervals; 

[D] determine a glide path from the set of glide path data, wherein the first and second finds are weighted separately based on a point along the determined glide path; 

[E] identify …a set of asset classifications associated with one or more discrete assets comprising one or more funds from the first series of funds …; 

[F] determine … a historical risk profile for each of the identified set of asset classifications, each historical risk profile including historical rate of return data determined based upon a standard deviation of asset classification return values … ; 

[G] determine a relationship between average returns and standard deviation of returns based on a linear regression of a set of asset classification return values over a set of time-based periods, the relationship representing a risk reward relationship; 

[H] categorize … the first and second funds into one of a set of asset classifications based on correlation of the first and second funds with sets of asset characteristics, wherein the asset characteristics include one or more of volatility premium and volatility free rate and wherein … the volatility premium [is computed] based on a slope of a regression line and [ ] the volatility free rate [is computed] based on an intercept of the regression line, wherein the regression line represents an historical risk and reward relationship … ; and 

[J] wherein … the slope and intercept of the regression line [is computed] using the following formulas, respectively:

[1] slope of regression line(b)=(ΣXY-(ΣXΣY)/N)/(ΣX2-(ΣX)2/N)

[2] intercept of regression line (a)=(ΣY-b(ΣX))/N)  

where:
b = the slope of the regression line; 
a = the intercept point of the regression line and the y axis;
N = number of selected investment classifications;
X = standard deviation of returns over time-based periods for investment classifications;
Y = average monthly historical returns for investment classifications;ΣXY = sum of the product of standard deviations and average returns;
ΣX = sum of standard deviations;
ΣY = sum of average returns over time-based periods; and
ΣX2 = sum of squared standard deviations.

These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components. That is, other than reciting performance by the server or software “modules,” nothing in the claim elements precludes the step from practically being performed in the mind or with pen and paper. For example, but for the “by . . . the server” language, Limitation C encompasses a person looking at glide path and volatility of return data for two funds and forming a simple mental judgment to identify a common glide path. The mere nominal recitation of “by . . . a server” does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. MPEP § 2106.04(a)(2)(III). Likewise, Limitations D, E, F, G, H, and J can also be performed by a human or by pen and paper by forming a simple judgment for “determining a glide path from the set of glide path data” (Limitation D); “identify[ing] … a set of asset classifications associated with one or more discrete assets comprising one or more funds from the first series of funds” (Limitation E); “determin[ing] … a historical risk profile” (Limitation F); “determining a relationship between average returns and standard deviation of returns based on a linear regression over time-based periods” (Limitation G); “categoriz[ing] … the first and second funds into one of a set of asset classifications” (Limitation H); “comput[ing] the volatility premium based on a slope of a regression line and comput[ing] the volatility free rate based on an intercept of the regression line” (Limitation H); and “comput[ing] the slope and intercept of the regression line using the following formulas: [1] and [2]” (Limitation J). Similar to the but for argument involving computer components, the mathematical concepts recited in Limitations D, F, G, H, and J, to do remove the limitation from the metal process grouping because the mathematical concepts are a subset of mental processes that can be performed by hand. Just because a computer can perform that math much faster, does not make the concept any less abstract or patent eligible. MPEP § 2105.05(f)(2) ("[C]laiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept.”). Therefore, these limitation recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(I).
Accordingly, the pending claims recite the combination of these abstract idea exceptions.
Step 2A, Prong 2: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); (2) insignificant extra-solution activity; MPEP § 2106.05(g); and/or (3) further limits the abstract idea exception. MPEP § 2106.05(I). The additional elements are: a server including a processor, memory storing instructions, classification module, and risk module; a remote computing device operating a user interface and browser; a data store, a database record, communications network, an electronic signal, a signal; and Limitation I.
Regarding the server that includes a processor, memory storing instructions, classification module, and risk module; a remote computing device operating a user interface; communications network; data store; a database record; an electronic signal, and a signal, Applicant’s Specification does not otherwise describe them except using exemplary language so Examiner assumes Applicant merely intended generic computer components. Spec., ¶¶ [0036]–[0038] (generic computer with process, memory storing instructions, risk module and classification module, browser, generic user interface (software)), ¶ [0034] (generic remote computer / access device); ¶ [0035] (generic network), ¶ [0039] (generic database storing database records (electronic data)). The “electronic” characterization of the signal and the “signal” itself,” in view of the claims is interpreted as merely requiring a generic computer. 
The claims describe the server (and its components) transmitting / receiving data (electronic signals) of a particular type, Limitations A, and the remaining computer components (hardware / software), performing the claimed steps of the abstract idea exception itself, Limitations B–H and J. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Upon computing the volatility risk premium and volatility free rate, the claims further recite the post-solution activity of the server (and its components) “transmit[ting] a signal representing data … for display … and displaying in graphical form … a regression line” (Limitation I), which represents the results of Limitations B–H, and J and are normal functions of a generic computer, MPEP § 2106.05(f)(2), and/or insignificant post solution activity. MPEP § 2106.05(g) (“Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display”).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 7 is directed to an abstract idea. Rep. Claim 7 is not substantially different than Independent Claims 1 and 16 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claims 1 and 16 are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, Limitation I was considered to be insignificant extra-solution activity in Step 2A, and is thus, re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. Examiner finds Limitation I well-understood, routine, conventional activity in the field.
The “transmit” portion of Limitation I under the Symantec, TLI Communications LLC, OIP Techs., and buySAFE, court decisions cited in MPEP § 2106.05(d)(II)(i), concludes that courts have recognized that transmitting data is a well‐understood, routine, conventional functions when claimed in a merely generic manner, as it is here. 
Regarding the “displaying in graphical form … a regression line” portion of Limitation I, express statements in Applicant’s Specification demonstrates the well-understood, routine, and conventional nature of this function, which uses commercial off-the-shelf (conventional) communication protocols for the displaying function. MPEP § 2105.05(d)(I)(2)(a); Spec., ¶ [0037]. The claims describe the “displaying” function being performed by a remote computing device having a browser and user interface. Applicant’s Specification discloses an “access device 12” having a “user interface displayed on the browser 12A”  Spec., ¶ [0037]. Applicant’s Specification further discloses the web server 28 communicating with the web browser 12A using exemplary commercial-off-the-shelf (conventional) communication protocols such as HTTP and Java 2 Platform, Enterprise Edition ('J2EE') “for providing a plurality of screens included in a user interface displayed on the browser 12A.” Id. Applicant’s Specification does not otherwise describe these additional hardware/software limitations in detail, taking the position that such hardware/software is so well known to those of ordinary skill in the art that no explanation is needed under § 112(a). Lindemann Maschinenfabrik GMBH v. Am. Hoist & Derrick Co., 730 F.2d 1452, 1463 (Fed. Cir. 1984) (citing In re Meyers, 410 F.2d 420, 424 (CCPA 1969) (“[T]he specification need not disclose what is well known in the art”)). Thus, Examiner finds that Applicant’s own disclosure is sufficient by itself to readily conclude that the “displaying in graphical form … a regression line” limitation is performed by a generic access device 12 based on communications from a generic web server, using conventional exemplary communication protocols, such as HTTP and J2EE, “for providing a plurality of screens included in a user interface displayed on the browser 12A.” Spec., ¶ [0037]. 
Accordingly, a conclusion that Limitation I is a well-understood, routine, conventional activity is supported under MPEP § 2106.07(a)(III)(A) & (B) (citing Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)).
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0079].
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims do not provide an inventive concept.
Rep. Claim 7 is not substantially different than Independent Claims 1 and 16 and includes all the limitations of Rep. Claim 7. Therefore, Independent Claims 1 and 16 also do not recite an inventive concept.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claim 2 recites a “wherein” clause that further limit the abstract idea. MPEP § 2106.05(I).
Dependent Claim 3 recites “computing the set of volatility of return data”; Claims 4 and 11 recites “averaging” data of a particular type and “computing a volatility premium and volatility free rate”; Claim 5 recites “calculating a weighted average expected return”; Claim 8 recites “weight a first/second volatility of return value,” which is multiplication; Claim 9 recites “compute first and the second volatility of return values”; Claim 10 recites “generate a historical rate of return value by computing a standard deviation”; and  Claim 12 recites “multiply” data of a particular type and summing. These limitations all recite the abstract idea exception of mathematical concepts. MPEP § 2106.04(a)(2)(I). The inventive concept cannot be furnished by an abstract idea exception itself. MPEP § 2106.05 (citing RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). The functions of performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). The computer is used as a tool. MPEP § 2106.05(f).
Dependent Claims 6 and 14 recites displaying data of a particular type. Dependent Claim 15 recites a data store to store data of a particular type and receive queries and transmit results. These limitations merely invokes a generic computer in its ordinary capacity to receive, store, display, or transmit data. MPEP 2106.05(f)(2). Therefore, the recitation of a generic computer component is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP 2106.05(f).
Dependent Claim 13 recites “classifying assets,” which recite the abstract idea exception of mental processes for the same reasons explained for Limitation E, supra. MPEP § 2106.04(a)(2)(III). The functions of performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3).
Conclusion

Claims 1–16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 7 otherwise styled as another statutory category is subject to the same analysis.

Examiner’s Statement of the Closest Prior Art
Independently the claims are obvious. However the claims as a whole are not obvious because the examiner would have to improperly use the claims as a road map to combine the individual obvious claims together. 
The prior art references most closely resembling the applicant’s claimed invention are: 
Abidi et al. (U.S. Pat. Pub. No. 2009/0281959) is pertinent because  relates to financial advisory services and more particularly to a system and method for providing personalized financial services including automatically allocating and rebalancing of reference date dependent investments.
NPL: Krieder, Jonathan. “Allocations at retirement, Looking to Target Date Funds to Determine Appropriate Equity/Fixed Income allocations at Retirement” (2009) is pertinent because it determines the most appropriate asset allocations for target date funds.
Peters et al. (U.S. Pat. Pub. No. 2003/0208427) is pertinent because it describes a computer-implemented system and method that assists advisors in delivering personalized investment advisory services, including risk assessment, portfolio evaluation and portfolio construction, through an interface customized by the advisor to meet its particular market, product and client needs.
Munoz (U.S. Pat. No. 2002/0198821) is pertinent because it describes a system, apparatus, method, computer program code and means for matching a level of risk to an expected return for a financial product.
NPL: Life-Cycle Funds Mature: Plan Sponsor and Participant Adoption, Volume 20 November 2005: “Plan and participant adoption. Nearly two thirds of Vanguard® DC plans offered lifecycle funds in 2005.” (2005) is pertinent because it describes life cycle funds and ho to invest in them.
NPL: Brien, Michael, et al. “Historical Volatility/ Return Profiles.” Deloitte Target Date Funds. (2009) is pertinent because it describes life cycle/target funds and evaluates volatility/return profiles within and across funds.
NPL: Yoon, Youngiun. “Glide Path and dynamic asset allocation of target date funds” (2010) is pertinent because it describes the glide path of typical target date funds to determine the level of risk budget for each target date, asset allocation of target date funds, implement a dynamic asset allocation strategy for target date funds, and dynamically rebalance target date funds.
Boucher et al. (Int. Pat. No WO 01/35311 A2) is pertinent because it discloses portfolio risk management that includes classifying assets included in an investment portfolio into groups of assets, analyzing the groups of assets using historical or simulated returns data for the assets included in the investment portfolio at a particular time, and displaying the results of the analyzing on a graphical user interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES H MILLER/Examiner, Art Unit 3694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf